Citation Nr: 0843031	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In addition to the issue being remanded here, the veteran has 
apparently perfected an appeal of another issue, which was 
adjudicated by the RO in May 2007.  The RO denied a 
compensable rating for the veteran's service-connected right 
5th metacarpal disability.  The veteran disagreed with that 
decision, and VA's appeals tracking system indicates that a 
statement of the case was sent to the veteran in September 
2008, and a substantive appeal was received in October 2008.  
However, the RO has not yet certified that issue to the 
Board.  The Board will address that issue at such time as it 
is certified.  


REMAND

The veteran is seeking service connection for sinusitis.  For 
reasons that will now be addressed, this case is being 
remanded so that a VA examination and medical opinion can be 
obtained.  

Generally, a VA examination will be provided and or VA 
medical opinion will be obtained if the evidence of record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and establishes that the veteran suffered an 
injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4);

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current 
disability "may be associated" with active service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 at 83 (2006).

Here, VA outpatient records show a current diagnosis of 
sinusitis.  The service treatment records show treatment for 
an upper respiratory infection.  The veteran also maintains 
that he was exposed to chemicals.  The report of a private 
ENT consultation dated in June 2006 includes the opinion that 
the veteran's sinusitis, "could have existed from before 
1979 and could have been exacerbated as a consequence of 
contact with the odors and the chemicals that he reports that 
he was in contact with during his tour in military service."  

Although this opinion is inconclusive and therefore cannot 
support a grant of service connection, it does establish that 
the veteran's sinusitis "may be associated" with an injury 
or disease in service.  Thus, the criteria for obtaining a VA 
examination and medical opinion are met.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding evidence pertaining to 
post-service treatment or evaluation of 
his sinusitis or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded a 
VA examination by a physician qualified to 
determine the nature and etiology of his 
sinusitis.  The claims folder must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the sinusitis is 
etiologically related to the veteran's 
military service.  
 
The supporting rationale for all opinions 
expressed must be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


